Name: Council Decision (CFSP) 2015/1781 of 5 October 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  Europe;  civil law
 Date Published: 2015-10-06

 6.10.2015 EN Official Journal of the European Union L 259/23 COUNCIL DECISION (CFSP) 2015/1781 of 5 October 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP (1). (2) On 5 March 2015, the Council adopted Decision (CFSP) 2015/364 (2), which provided that the restrictive measures set out in Decision 2014/119/CFSP should apply until 6 March 2016 in respect of 14 persons and until 6 June 2015 in respect of four persons. (3) On 5 June 2015, the Council adopted Decision (CFSP) 2015/876 (3), which inter alia provided that in respect of one of those four persons, the application of the restrictive measures should be extended until 6 October 2015 and that the statement of reasons relating to him was to be updated. (4) In respect of that person, the application of restrictive measures should be extended until 6 March 2016 and the statement of reasons relating to him should be updated. (5) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2014/119/CFSP is replaced by the following: Article 5 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. This Decision shall apply until 6 March 2016. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 The Annex to Decision 2014/119/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). (2) Council Decision (CFSP) 2015/364 of 5 March 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 62, 6.3.2015, p. 25). (3) Council Decision (CFSP) 2015/876 of 5 June 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 142, 6.6.2015, p. 30). ANNEX The entry for the following person set out in the Annex to Decision 2014/119/CFSP is replaced by the following: Name Identifying information Statement of reasons Date of listing 10. Serhii Petrovych Kliuiev (Ã ¡Ã µÃÃ ³iÃ ¹ Ã Ã µÃ ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã »Ã Ã Ã ²), Serhiy Petrovych Klyuyev Born on 19 August 1969, brother of Mr Andrii Kliuiev, businessman. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets. Person associated with a designated person (Andrii Petrovych Kliuiev) subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets. 6.3.2014